    Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 1 of 20 PageID #:2513




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


    PETER L.1                                    )
                                                 )
                          Plaintiff,             )
                                                 )      No. 19 C 566
           v.                                    )
                                                 )      Magistrate Judge Beth W. Jantz
    ANDREW SAUL, Commissioner of                 )
    Social Security,2                            )
                                                 )
                          Defendant.             )

                         MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision of the

Commissioner of Social Security denying Plaintiff Peter L.’s application for Disability Insurance

Benefits (“DIB”). The parties have consented to the jurisdiction of the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c). [Dkt. 7, Joint Consent.] For the reasons that follow,

Plaintiff’s motion for summary judgment [dkt. 15, Pl.’s Mot.] is denied, and the Commissioner’s

cross-motion for summary judgment [dkt. 23, Def.’s Mot.] is granted.




1
  In accordance with Internal Operating Procedure 22, Privacy in Social Security Opinions, the
Court refers to Plaintiff by his first name and the first initial of his last name.
2
  Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul has been substituted for his
predecessor.
      Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 2 of 20 PageID #:2514




                                         BACKGROUND

I.       Procedural History

         On February 4, 2015, Plaintiff filed a claim for DIB, alleging disability beginning

December 12, 2012. [Dkt. 10, R. at 98, 202.] Plaintiff’s claim was denied initially and again upon

reconsideration. [R. 93, 98.] Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”), which was held on July 25, 2017. [R. 12-60, 98.] Plaintiff personally appeared and

testified at the hearing and was represented by counsel. [R. 98.] Vocational expert (“VE”) Bruce

S. Growick also testified. [Id.] On December 5, 2017, the ALJ denied Plaintiff’s claim for

benefits, finding him not disabled under the Social Security Act. [R. 116.] The Social Security

Administration Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner. [R. 1-8.]

II.      The ALJ’s Decision

         The ALJ analyzed Plaintiff’s claim in accordance with the Social Security Administration’s

five-step sequential evaluation process. [R. 101-16.] The ALJ found at step one that Plaintiff had

not engaged in substantial gainful activity since his alleged onset date, December 12, 2012,

through his date last insured, March 31, 2016. [Id. at 101.] At step two, the ALJ concluded that

Plaintiff had the severe impairments of lumbar disc disease, history of hypotension, and

depression. [Id.] The ALJ concluded at step three that his impairments, alone or in combination,

did not meet or medically equal one of the Social Security Administration’s listings of impairments

(a “Listing”). [Id. at 102-04.] Before step four, the ALJ determined that Plaintiff retained the

residual functional capacity (“RFC”) to perform medium work, including lifting up to 50 pounds

occasionally and lifting or carrying up to 25 pounds frequently, with the following limitations: he

should never climb ladders, ropes, or scaffolds; can occasionally climb ramps or stairs, as well as




                                                 2
     Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 3 of 20 PageID #:2515




occasionally balance, stoop, crouch, kneel and crawl; should avoid concentrated exposure to

excessive vibration, concentrated use of hazardous machinery, and concentrated exposure to

unprotected heights; and work must be limited to simple, routine and repetitive tasks, performed

in a work environment free of fast-paced production requirements with only brief, occasional

interaction with the public, as well as only brief, occasional interaction with co-workers and

supervisors. [Id. at 104-15.] At step four, the ALJ concluded that Plaintiff would be unable to

perform him past relevant work as a carpenter, delivery driver, or truck driver. [Id. at 114-15.] At

step five, the ALJ concluded, based upon the VE’s testimony and Plaintiff’s age, education, work

experience and RFC, that Plaintiff could perform jobs existing in significant numbers in the

national economy such as a laundry worker or packer, leading to a finding that he is not disabled

under the Social Security Act. [Id. at 115-16.]

                                          DISCUSSION

I.      Judicial Review

        Under the Social Security Act, a person is disabled if she is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To determine disability

within the meaning of the Social Security Act, the ALJ conducts a five-step inquiry, asking

whether: (1) the claimant has performed any substantial gainful activity during the period for

which she claims disability; (2) the claimant has a severe impairment or combination of

impairments; (3) the claimant’s impairment meets or equals any listed impairment; (4) the claimant

retains the RFC to perform his past relevant work; and (5) the claimant is able to perform any other

work existing in significant numbers in the national economy. 20 C.F.R. § 416.920(a).




                                                  3
      Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 4 of 20 PageID #:2516




“A finding of disability requires an affirmative answer at either step three or step five.” Briscoe

ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005). “The claimant bears the burden of

proof at steps one through four, after which at step five the burden shifts to the Commissioner.”

Id.

         Because the Appeals Council denied review, the ALJ’s decision became the final decision

of the Commissioner and is reviewable by this Court. 42 U.S.C. § 405(g). Cullinan v. Berryhill,

878 F.3d 598, 603 (7th Cir. 2017). The Court plays an “extremely limited” role in reviewing the

ALJ’s decision. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). Judicial review of the ALJ’s

decision is limited to determining whether it adequately discusses the issues and is based upon

substantial evidence and the proper legal criteria. Villano v. Astrue, 556 F.3d 558, 561-62 (7th

Cir. 2009). “Substantial evidence” is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal

quotation omitted). “To determine whether substantial evidence exists, the court reviews the

record as a whole but does not attempt to substitute its judgment for the ALJ’s by reweighing the

evidence, resolving material conflicts, or reconsidering facts or the credibility of witnesses.”

Beardsley v. Colvin, 758 F.3d 834, 836-37 (7th Cir. 2014). While this review is deferential, “it is

not intended to be a rubber-stamp” on the ALJ’s decision. Stephens v. Berryhill, 888 F.3d 323,

327 (7th Cir. 2018). The Court will reverse the ALJ’s finding “if it is not supported by substantial

evidence or if it is the result of an error of law.” Id. at 327.

         The ALJ has a basic obligation both to develop a full and fair record and to “build an

accurate and logical bridge between the evidence and the result [so as] to afford the claimant

meaningful judicial review of the administrative findings.” Beardsley, 758 F.3d at 837. Although

the ALJ is not required to mention every piece of evidence in the record, the ALJ’s analysis “must




                                                    4
      Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 5 of 20 PageID #:2517




provide some glimpse into the reasoning behind her decision to deny benefits.” Zurawski v. Halter,

245 F.3d 881, 889 (7th Cir. 2001); accord Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008). The

ALJ “must explain [the ALJ’s] analysis of the evidence with enough detail and clarity to permit

meaningful appellate review.” Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014) (quoting

Briscoe, 425 F.3d at 351). Thus, even if reasonable minds could differ as to whether the claimant

is disabled, courts will affirm a decision if the ALJ’s opinion is adequately explained and

supported by substantial evidence. Elder, 529 F.3d at 413.

II.      Analysis

         Plaintiff argues that the ALJ committed reversible error in three ways: (1) by failing to

account for Plaintiff’s limitations in concentration, persistence, and pace (“CPP”) in his

hypothetical to the VE and in his RFC determination; (2) by discounting the evaluative opinion of

Dr. Mark Amdur; and (3) by failing to build a logical bridge from the evidence to his conclusions

regarding Plaintiff’s physical limitations and pain. [Dkt. 16, Pl.’s Mem. at 11-16; dkt. 25, Pl.’s

Reply at 1-8.] The Commissioner argues that the ALJ’s decision must be affirmed because it is

supported by substantial evidence, and because the ALJ adequately accounted for Plaintiff’s CPP,

properly evaluated the record including physicians’ opinions, and thoroughly explained his

reasoning in determining Plaintiff’s RFC. [Dkt. 24, Def.’s Mem. at 3-15.]

         For all of the reasons explained below, this Court agrees with the Commissioner, and

affirms the ALJ’s decision.

Concentration, Persistence, and Pace

         According to Plaintiff, the ALJ failed to account for his moderate limitations in CPP in

both the hypotheticals posed to the VE and the corresponding RFC determination. [Pl.’s Mem. at

11-12.] Specifically, Plaintiff argues that instead of providing specific limitations regarding




                                                 5
   Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 6 of 20 PageID #:2518




Plaintiff’s CPP limitations, the ALJ impermissibly relied on a shorthand phrase in limiting Plaintiff

to “simple, routine, and repetitive tasks, performed in a work environment free of fast-paced

production requirements.” [Pl.’s Mem. at 11, quoting R. 104.] The Commissioner does not dispute

that the ALJ did not expressly refer to CPP limitations in questioning the VE, but argues that by

limiting Plaintiff to simple, routine work with simple work-related decisions and no fast-paced

production quotas, the ALJ properly relied on the agency physicians’ opinions of Plaintiff’s

capabilities. [Def.’s Mem. at 13-15.]

       Both the RFC and the hypothetical questions presented to a VE must incorporate the

“totality of a claimant’s limitations,” including any “deficiencies of concentration, persistence and

pace.” O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010). As a matter of form, the

ALJ need not use this exact terminology in formulating questions to the VE, but as a matter of

substance, “the ALJ must ensure that the VE is apprised fully of the claimant’s limitations so that

the VE can exclude those jobs that the claimant would be unable to perform.” Crump, 932 F.3d

at 570 (internal quotation omitted); Martin v. Saul, 950 F.3d 369, 374 (7th Cir. 2020). The Seventh

Circuit has made clear that the “the most effective way” to inform the VE of a claimant’s

limitations is to include them all directly in the hypotheticals asked. O’Connor-Spinner, 627 F.3d

at 619. The Seventh Circuit has made it equally clear, however, that “[t]he law does not require

ALJs to use certain words, or to refrain from using others, to describe the pace at which a claimant

is able to work.” Martin, 950 F.3d at 374. Instead, the question for the court on review is simply

whether the ALJ “account[ed] for the totality of a claimant’s limitations in determining the proper

RFC.” Id. (internal quotation and citation omitted).

       In this case, the ALJ properly accounted for all of the mental limitations he found. See

Kuykendoll v. Saul, 801 F. App’x 433, 438 (7th Cir. 2020) (no error where ALJ connected assigned




                                                 6
   Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 7 of 20 PageID #:2519




limitations to CPP deficits he found). In his mental impairment analysis at step three, the ALJ

determined that Plaintiff had moderate CPP limitations, and a moderate limitation in interacting

with others. [See R. 103.] The ALJ acknowledged among other things that Plaintiff had testified

to difficulty with depression with frequent crying spells and anger outbursts, but also noted that

Plaintiff reported getting along well with others and that his general psychiatric examinations had

demonstrated his appropriate mood, affect, and behavior, with no mood swings or memory loss,

and normal attention, concentration, insight and judgment. [Id.] As the ALJ observed, evidence

in the record showed unremarkable psychiatric examinations, and Plaintiff’s treating physician had

noted that although Plaintiff had not followed all prior recommendations concerning his

depression, he was nevertheless doing well and was even brainstorming about starting his own

business. [Id.] In discussing his determination of Plaintiff’s RFC, the ALJ further observed that

on mental status examinations, Plaintiff’s thought processes were generally well organized,

comprehension was intact, and he was fully alert and oriented. [R. 108-09.]

       In questioning the VE, the ALJ asked about the work prospects for a hypothetical person

with Plaintiff’s physical limitations, who would also be limited to “simple, routine, repetitive tasks

performed in a work environment free of fast-paced production requirements and with few if any

workplace changes . . . [and who is further] limited to only brief occasional interaction with others,

that is to say members of the public, coworkers, and supervisors.” [R. 52-53.] Unlike in Plaintiff’s

cited case of Varga v. Colvin, 794 F.3d 809, 814-15 (7th Cir. 2015), this formulation follows

directly from the opinions of the agency psychologists who both considered evidence of Plaintiff’s

moderate CPP limitations and translated those findings into RFC opinions that he would be able

to understand and remember simple instructions, and sustain work without special supervision.

[R. 71-72, 88-90.] The ALJ further followed the more restrictive of the two psychologists who




                                                  7
   Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 8 of 20 PageID #:2520




also opined that Plaintiff would be moderately limited in his ability to interact appropriately with

co-workers, supervisors, and the general public. [R. 88-89.] The ALJ appropriately found the

opinions supported and consistent with the evidence in the record, including Plaintiff’s ability to

recall number sequences and perform simple calculations, the fact that the examiners had reviewed

all of the records, and the observations and examination by Plaintiff’s treating physician, Dr. Shah.

[See R. 103, 108, 113-14.]. See Jozefyk v. Berryhill, 923 F.3d 492, 498 (7th Cir. 2019) (no error

where ALJ considered CPP limitations supported by record evidence and tailored RFC

accordingly); Burmester v. Berryhill 920 F.3d 507, 511 (7th Cir. 2019) (same); Cihlar v. Berryhill,

706 F. App’x 881, 883-84 (7th Cir. 2020) (no error where ALJ accommodated CPP limitations

consistent with the consultative examiner’s opinion). The ALJ considered all of Plaintiff’s

limitations that were supported by the record, connected the record evidence to the limitations

included in the RFC finding, and tailored Plaintiff’s ability to work accordingly. See Kuykendoll,

801 F. App’x at 438; Cihlar, 706 F. App’x at 883-84; Dudley v. Berryhill, 773 F. App’x 838, 842

(7th Cir. 2019) (no error where ALJ adequately accounted for moderate CPP limitations by

formulating limitations that were based on record evidence).

        This is so despite Plaintiff’s attempts to distinguish the ALJ’s formulation from the

opinions of the state agency psychologists. [See Pl.’s Reply at 1-3.] According to Plaintiff, the

ALJ’s formulation did not follow from the state agency psychologists because the more restrictive

one not only opined that plaintiff could handle “[n]o fast paced tasks with strict production quotas,”

but also that “[v]ariable paced tasks with end of day production quotas would be acceptable.”

[Pl.’s Reply at 2; R. 90 (emphasis added).] Plaintiff argues that the ALJ therefore erred in

formulating hypotheticals that only included a limitation to be free from fast paced production

requirements and said nothing about variable paced tasks. [Pl.’s Reply at 2.]




                                                  8
   Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 9 of 20 PageID #:2521




       Plaintiff argument fails, however, because it rests on an asserted omission of what Plaintiff

could do (variable paced tasks), as opposed to what he could not (fast paced production

requirements). The ALJ’s task in questioning the VE and in formulating an RFC was not to recite

all that Plaintiff could handle, but rather to accommodate his limitations. See Crump, 932 F.3d at

570.

       Likewise, Plaintiff’s assertion that the ALJ failed to incorporate a limitation to “simple 1-

2 step tasks,” as opined by the agency examiner, is equally unpersuasive. [Pl.’s Reply at 2.] This

phraseology does not contradict the ALJ’s limitation of Plaintiff to “simple, routine, repetitive

tasks,” but is indeed consistent with it. Accordingly, the ALJ accounted for the CPP limitations

he found by excluding from the hypotheticals to the VE and the corresponding RFC those tasks

that Plaintiff would be unable to perform. See Burmester, 920 F.3d at 511; Kuykendoll, 801 F.

App’x at 438.

Examining Physician’s Opinion

       Plaintiff next argues that the ALJ erred in discounting the opinion of Dr. Mark Amdur, who

conducted a September 21, 2015 consultative psychological examination of Plaintiff and opined

that Plaintiff’s major depression had rendered him markedly apprehensive and socially avoidant,

unable to relate effectively to coworkers or supervisors, unable to concentrate or maintain his

attention on simple tasks, and unable to tolerate work stresses. [Pl.’s Mem. at 12-14; R. 113, 2198-

2202.] As the ALJ observed, contrary to the evidence from Plaintiff’s treating physicians of his

appropriate mood, affect and behavior with sufficient fund of knowledge, sufficient language,

normal judgment, insight, attention span and concentration, and lack of compulsive behavior or

suicidal ideation, Plaintiff “related a different picture concerning the impairments alleged in this

case” when he met with Dr. Amdur, sitting rigidly during the appointment, clenching an article of




                                                 9
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 10 of 20 PageID #:2522




clothing, reporting an inability to concentrate, and seeming both distraught and in pain. [R. 108-

109, 113-114.] As the ALJ explained, Plaintiff’s statements to Dr. Amdur about distractibility and

poor concentration also contrasted with his statements to his treating physicians that he prepares

his own meals, does daily housework, pays his own bills, goes outside daily, follows instructions

“alright” and handles changes in routine “great, if changes are for the best.” [R. 103, 109.] The

ALJ assigned little weight to Dr. Amdur’s opinion on the basis that it was inconsistent with the

objective medical record, and that it was based on a single examination of Plaintiff during which

Plaintiff’s presentation “greatly contradict[ed] his presentation during examinations with his

treating physicians, as well as their assessments of his physical and mental health.” [R. 109-110.]

         As the ALJ observed, the extreme limitations Dr. Amdur reported based on his single

consultative examination of Plaintiff stood in stark contradiction to the picture demonstrated in the

longitudinal record presented by Plaintiff and his treating physicians. [R. 108-109, 113-114.] The

ALJ found it particularly noteworthy that Plaintiff reported to Dr. Amdur very limited daily

activities and that he sat rigidly during the appointment, clenching an item of clothing and in

apparent pain, whereas during appointments with his treating physicians around the same time

period Plaintiff presented in no apparent acute distress, reported that he was doing well, and was

even brainstorming about ways to start his own business. [See R. 109, citing 657, 2198-2202,

2319.]

         Despite the ALJ’s extensive discussion juxtaposing Plaintiff’s presentation to Dr. Amdur

with medical records and assessments of Plaintiff’s treating providers [see R. 105-114], Plaintiff

argues that the ALJ improperly discounted Dr. Amdur’s opinion on the basis that it was solicited

by Plaintiff’s then-counsel. [See Pl.’s Mem. at 12-14.] Although the ALJ accurately described

Dr. Amdur’s examination as having been conducted at the request of Plaintiff’s representative,




                                                 10
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 11 of 20 PageID #:2523




there is no indication that the ALJ discounted it for this reason. [See R. 109, 113-14.] Instead,

what the ALJ observed was that Dr. Amdur’s opinion starkly contradicted with Plaintiff’s

presentation to his treating physicians and had not been shared with any of them. [See R. 113-

114.]

        As the Commissioner correctly observes, the ALJ’s determination of the weight to afford

Dr. Amdur’s opinion complied with the then-applicable Social Security Regulations, which

required the ALJ to weigh Dr. Amdur’s opinion in light of factors such as the extent of any

treatment relationship, whether his opinion was supported with medical signs and laboratory

findings, and whether his opinion was consistent with the record as a whole. See 20 C.F.R.

§404.1527(c)(1)-(4); Elder, 529 F.3d at 415. Unlike Plaintiff’s cited authority of Moss v. Astrue,

555 F.3d 556, 560 (7th Cir. 2009), in which the Seventh Circuit found error in the ALJ’s

speculative decision to discount a physician’s opinion on the basis that it had been solicited by the

claimant’s counsel, here, the ALJ properly considered whether it was supported by the record, and

appropriately assigned it less weight based on Dr. Amdur’s lack of treatment relationship with

Plaintiff and its inconsistency with the other records, including those of Plaintiff’s treating

physician, Dr. Shaw, who had prescribed Plaintiff’s antidepressant and was more familiar with his

condition. [See R. 109, 113-114.]

        Plaintiff argues further, however, that the ALJ erred in concluding that Dr. Amdur’s report

was contradicted by Plaintiff’s statements to his treating physician. [Pl.’s Mem. at 13; Pl.’s Reply

4-5.] According to Plaintiff, the ALJ reached this decision by cherry-picking from the medical

records. [See Pl.’s Mem. at 13.] Neither the ALJ’s decision nor the treatment records Plaintiff

cites, however, bear out this characterization. To the contrary, the ALJ carefully reviewed

Plaintiff’s treatment records dated in the months prior to and following his visit with Dr. Amdur,




                                                 11
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 12 of 20 PageID #:2524




and appropriately discerned the contradiction between Plaintiff’s presentation to Dr. Amdur and

Dr. Amdur’s resulting opinion versus Plaintiff’s unremarkable psychiatric examinations, repeated

reports of improved pain following surgery, reports of improved depression symptoms, and

appropriate mood and affect. [R. 109-114.]

       Notably, the records to which Plaintiff cites in arguing that the ALJ should have credited

the consultative examination opinion of Dr. Amdur over the opinion of his treating physician

further undermine his argument. [See Pl.’s Mem. at 13.] Consistent with the ALJ’s discussion,

the records Plaintiff cites both document his depression and note it is “fairly controlled,”

memorialize his report that a prescribed antidepressant had improved his symptoms, and note his

normal mental status examinations.        [See R. 2212, 2223, 2234-35.]        Far from suggesting

impermissible cherry-picking, the cited records further support the ALJ’s reasoning.

       The Court is unpersuaded by Plaintiff’s attempts to explain away the inconsistencies in the

record cited by the ALJ. According to Plaintiff, it is understandable that he presented differently

to Dr. Amdur than to his treating physician, and the ALJ’s conclusion otherwise is based on an

impermissible assumption that an individual who had never received mental health care would

immediately be comfortable bringing it up with the doctor who had treated his other ailments.

[Pl.’s Reply at 4-5.] A problem with Plaintiff’s argument is that it requires the illogical assumption

that Plaintiff was not comfortable enough to make disclosures to the physician who treated his

depression, Dr. Shaw, but was comfortable enough to make such disclosures to the physician he

did not see for treatment, Dr. Amdur. Plaintiff’s argument also fails to explain why Plaintiff

presented so differently to Dr. Shaw even after Dr. Amdur’s consultation.

       Those observations aside, in any event, it is the ALJ’s role, to which this Court is required

to be deferential, see Stephens, 888 F.3d at 327, to render such conclusions from the record, and




                                                 12
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 13 of 20 PageID #:2525




in this case, the ALJ applied the appropriate analysis in crediting the opinion of Plaintiff’s treating

physician over that of a consulting examiner. See 20 C.F.R.§ 404.1527(c). The Court declines

Plaintiff’s invitation to substitute its own judgment for the reasoned consideration of the ALJ. See

Stephens, 888 F.3d at 327; L.D.R. v. Berryhill, 920 F.3d 1146, 1151-52 (7th Cir. 2019) (reviewing

court considers whether ALJ’s determination is supported by substantial evidence and determined

under correct legal standards; it does not reweigh evidence or substitute its own judgment for that

of the ALJ).

       Nor is the Court persuaded by Plaintiff’s argument that the ALJ’s discounting of Dr.

Amdur’s opinion was not well supported because Dr. Amdur’s opinion was consistent with the

GAF (“Global Assessment of Functioning”) score obtained during a consultative examination with

Dr. Roberta Stahnke. [Pl.’s Mem. at 13-14.] As the ALJ explained, he assigned little weight to

Plaintiff’s GAF score because it notably exceeded Dr. Stahnke’s examination findings, during

which Plaintiff was fully alert and oriented, able to repeat six numbers forward and four numbers

backward, correctly named the current and multiple former presidents, and correctly performed

simple addition and subtraction. [See R. 114, citing R. 579-86.] The ALJ further explained that

he generally gives less weight to a GAF score because it is simply a snapshot determination of a

particular clinician’s subjective evaluation at a single point of time, and it is no longer recognized

in the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition, as a tool to measure

mental functioning. [R. 114.] The Seventh Circuit has similarly recognized that a GAF score is

not an opinion as to a claimant’s RFC. See Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010)

(per curiam) (“GAF scores . . . are measures of both severity of symptoms and functional level.

Because the final GAF rating always reflects the worse of the two, the score does not reflect the

clinician’s opinion of functional capacity.       Accordingly, nowhere do the Social Security




                                                  13
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 14 of 20 PageID #:2526




regulations or case law require an ALJ to determine the extent of an individual’s disability based

entirely on his GAF score.” (internal quotation and citation omitted)).

       Plaintiff’s arguments notwithstanding, Dr. Stahnke did not offer an opinion on Plaintiff’s

ability to perform work-related tasks on a sustained basis [see R. 583-88], and the GAF score she

obtained during her examination does not defeat the ALJ’s reasoning in limiting the weight

afforded to Dr. Amdur’s opinion. See Denton, 596 F.3d at 425. Further, even if the GAF score is

considered consistent with Dr. Amdur’s opinion, that would not change the ALJ’s reasoned

determination that Plaintiff’s presentation during his consultative examination contradicted the

longitudinal record created with his treating physicians. [See R. 109-114.] It was incumbent on

the ALJ to assess Dr. Amdur’s opinion by application of the regulatory factors and in light of the

relevant evidence, and the record demonstrates that is what the ALJ did. See Stepp v. Colvin, 795

F.3d 711, 719 (7th Cir. 2015) (affirming ALJ’s rejection of medical opinion that was inconsistent

with other medical evidence).

Logical Bridge and the RFC

       Finally, Plaintiff argues that the ALJ erred in failing to address certain evidence and in

selectively considering other evidence to formulate an RFC that did not adequately account for

Plaintiff’s symptoms and complaints of pain. [Pl.’s Mem. at 14-15; Pl.’s Reply at 6-8.] As a result,

Plaintiff argues, the ALJ failed to build a logical bridge between the evidence and his conclusion

in determining Plaintiff’s RFC. [Pl.’s Mem. at 14-15; Pl.’s Reply at 6-8.] Because the ALJ

provided good reasons supported by the record for his RFC determination, and the Court can

readily trace the path of his reasoning, however, Plaintiff’s assignment of error based on the

purported lack of a logical bridge fails. See Beardsley, 758 F.3d at 837.




                                                14
    Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 15 of 20 PageID #:2527




        According to Plaintiff, the ALJ erred in crediting the opinion of Plaintiff’s treating

neurosurgeon, Dr. Zelby, who concluded that Plaintiff was capable of medium work after

Plaintiff’s neurologically normal exam (with the exception of mild numbness in his lateral right

foreleg), good healing of his fusions, and having attained “maximum medical improvement”

following surgery despite some continued complaints of pain. [Pl.’s Mem. at 13-15; R. 517-19.]

Plaintiff argues that the ALJ failed to appreciate that Dr. Zelby “demonstrably did not consider

[Plaintiff’s] pain.” [Pl.’s Reply at 6.]

        There is no evidence in the record to support this purported omission in the ALJ’s

reasoning, however. To the contrary, Dr. Zelby expressly opined that Plaintiff was capable of

medium work despite that “he continues to feel the pain that he describes.” [R. 519.] As the ALJ

observed, Dr. Zelby’s opinion was well supported by his treatment records, including repeated and

largely normal neurological findings. [R. 113, citing R. 519, 520, 532, 542, 547, 550, 554, 560

and 562.] As the ALJ further observed, Dr. Zelby was in the best position to assess Plaintiff’s

functional capacity given his practice specialty and the length of time he treated Plaintiff. [R. 113.]

The Court agrees with the Commissioner that the ALJ appropriately credited the opinion of

Plaintiff’s treating neurosurgeon in accordance with the agency regulations. See 20 C.F.R.

§404.1527(c) (more weight is given to well-supported treating physicians’ opinions because they

are most familiar with the claimant’s conditions and circumstances).3

        Nor is the Court persuaded by Plaintiff’s assertion that the ALJ improperly assumed that

Dr. Zelby’s opinion was based on a 2013 functional capacity assessment despite the fact that



3
  Although the Social Security Administration has since modified its treating-physician rule,
Plaintiff’s application was filed in 2015, and accordingly “controlling weight” was to be provided
to the well supported opinion of his treating physician. See 20 C.F.R. § 404.1527(b)(2) (for
applications filed before March 27, 2017); 20 C.F.R. § 404.1520c (for applications filed on or after
March 27, 2017).


                                                  15
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 16 of 20 PageID #:2528




Plaintiff underwent a subsequent fusion surgery. [See Pl.’s Mem. at 15.] Although the ALJ noted

that Dr. Zelby’s assessment was “apparently based on . . . a functional capacity assessment in

October 2013,” the ALJ expressly found that the opinion was not only consistent with the 2013

assessment, but also consistent with Dr. Zelby’s treatment records. [See R. 113, citing R. 519,

520, 532, 542, 547, 550, 554, 560 and 562.]

        Further, the ALJ sufficiently explained why he credited the 2013 assessment more than

Plaintiff’s November 2014 (post-surgery) assessment, and why he supposed that Dr. Zelby had

done the same, in that the 2014 assessment had been deemed “invalid” since Plaintiff had

“exhibited signs of variable levels of physical effort[,] . . . less than full physical effort was noted

during a heart rate analysis . . . [, and] there were clinical inconsistencies throughout the

evaluation.” [R. 113, quoting R. 946.] Moreover, Plaintiff did not offer any medical opinion that

his back impairment was more limiting than what the ALJ found. See Sienkiewicz v. Barnhart,

409 F.3d 798, 803 (7th Cir. 2005) (finding probative the fact that “no doctor ever suggested that

any greater limitation was required.”).

        The ALJ also adequately explained his assessments of the June and November 2015

opinions of the non-examining state agency physicians, who concluded that Plaintiff was capable

of light work; the ALJ provided a sufficient explanation of his reasoning in giving these opinions

some weight. [See R. 114.] See Craft, 539 F.3d at 673. As the ALJ explained, he afforded these

opinions some weight because the reviewers had credited with great weight Dr. Zelby’s opinion

that Plaintiff was capable of medium work, and yet they nevertheless concluded without an

adequate explanation that Plaintiff was limited to only light work, since his treating physician said

he could do more. [Id.] The ALJ was not required to provide any further explanation. See

Beardsley, 758 F.3d at 837.




                                                  16
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 17 of 20 PageID #:2529




        Moreover, as the Commissioner correctly observes, even if the ALJ had assigned great

weight to the opinions of the state agency physicians and accordingly limited Plaintiff to light

work, the ALJ still would have found him not disabled, because the VE testified that a person with

Plaintiff’s vocational history who was limited to light work would still be able to perform a

significant number of jobs. [See R. 54-55.]

        Plaintiff argues further that the ALJ erred in failing to include in his discussion a February

18, 2013 treatment record noting that although Plaintiff’s back pain had improved, his right leg

pain had not, a notation prior to his second surgery that the surgery might make his condition

worse, and reference to his treatment records with Drs. Diesfeld and Laich, who Plaintiff saw

several months after his date last insured. [Pl.’s Mem. at 14.] It is well-settled, however, that an

“ALJ is not required to discuss every piece of evidence but is instead required to build a logical

bridge from the evidence to her conclusions.” Simila v. Astrue, 573 F.3d 503, 516 (7th Cir. 2009).

        Further, the records Plaintiff cites do not contradict the ALJ’s conclusion, or render his

analysis insufficient. While Plaintiff correctly notes that the ALJ quoted only the portion of the

February 18, 2013 treatment note addressing Plaintiff’s back pain and not his continued leg pain,

this fact does not undermine the ALJ’s analysis which elsewhere includes specific consideration

of Plaintiff’s continued pain complaints. [See R. 106-110.] Moreover, consistent with the ALJ’s

discussion, a review of this treatment note reflects Plaintiff’s normal neurological examination

and Dr. Zelby’s opinion that Plaintiff was capable of work despite his complaints of pain. [R.

811.]

        Similarly, the notation that surgery might make Plaintiff’s condition worse does not

contradict or otherwise undermine the ALJ’s reasoning. [See R. 1041.] First, the reference to

which Plaintiff cites documents potential outcomes of surgery, as opposed to Plaintiff’s actual




                                                 17
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 18 of 20 PageID #:2530




condition. [See id.] Further, the ALJ was not obliged to mention every record, and Plaintiff does

not explain how this record conflicts with evidence that the ALJ discussed at length, including

records of the surgery. See Roddy, 705 F.3d at 636.

       Plaintiff also does not develop how records post-dating his date last insured would have

supported his assertion of disability during the relevant time period, see Eichstadt v. Astrue, 534

F.3d 663, 666 (7th Cir. 2008), and in any event the records of Drs. Diesfeld and Laich also do not

undermine the ALJ’s RFC determination and lengthy corresponding discussion of the

evidence. [See R. 2262, 2270.] To the contrary, like the records the ALJ discussed, these records

also reflect Plaintiff’s report of some pain, but largely normal exams and his physicians’

conservative approach to treatment. [Id.]

        Lastly, to the extent that Plaintiff asserts that in evaluating the evidence the ALJ

improperly discounted Plaintiff’s own description of his symptoms or inadequately assessed his

reported daily activities, this too is unpersuasive. [See Pl.’s Reply at 6-8.] Notwithstanding

Plaintiff’s assertions, the ALJ provided several valid reasons supported by the record for

discounting Plaintiff’s subjective complaints. See 20 C.F.R. § 404.1529(c); Soc. Sec. R. 16-3p,

2016 WL 1119029, *7 (March 16, 2016) (itemizing factors to consider in evaluating the intensity,

persistence and limiting effects of an individual’s symptoms).

       First, the ALJ observed that Plaintiff’s allegations were inconsistent with the

medical evidence, most notably the opinion of Dr. Zelby, the objective medical records, the nature

and extent of treatment Plaintiff had received, as well as the activities and symptoms Plaintiff

reported to his treating physicians. [R. 110-11.] See Getch v. Astrue, 539 F.3d 473, 483 (7th Cir.

2008) (“[A]lthough an ALJ may not ignore a claimant’s subjective reports of pain simply because

they are not fully supported by objective medical evidence, discrepancies between




                                                18
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 19 of 20 PageID #:2531




objective evidence and self-reports may suggest symptom exaggeration.”); accord Sienkiewicz,

409 F.3d at 804.

       Second, the ALJ appropriately considered evidence of symptom exaggeration in the

records, most notably Plaintiff’s inconsistent performance during the 2014 functional capacity

assessment, which had caused the evaluator to conclude that “considerable question should be

drawn to the reliability and accuracy of [Plaintiff’s] reports of pain and disability.” [R. 2033-37.]

Notwithstanding Plaintiff’s argument that the ALJ should have attributed Plaintiff’s behavior

during that assessment and his continued complaints of pain to mental health issues, he points to

no medical opinion in the record to suggest this. [See Pl.’s Reply at 6-8.] This Court declines

Plaintiff’s invitation to reweigh the evidence and substitute its judgment for that of the ALJ. See

L.D.R., 920 F.3d at 1152; Sienkiewicz, 409 F.3d at 803.

       Accordingly, this Court finds that the ALJ properly evaluated the evidence and sufficiently

articulated the reasoning upon which he rested his RFC determination.




                                                 19
  Case: 1:19-cv-00566 Document #: 34 Filed: 06/17/21 Page 20 of 20 PageID #:2532




                                       CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for summary judgment [dkt. 15] is denied,

and the Commissioner’s cross-motion for summary judgment [dkt. 23] is granted. The Court

affirms the Commissioner’s final decision.



SO ORDERED.




 Date: 6/17/21


                                                  BETH W. JANTZ
                                                  United States Magistrate Judge




                                             20
